 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT

 8                     SOUTHERN DISTRICT OF CALIFORNIA

 9
       BLACK MOUNTAIN EQUITIES,                     Case No. 18-cv-1745-BAS-KSC
10     INC., et al.,
                                                    ORDER:
11                                  Plaintiffs,
                                                        (1) DENYING WITHOUT
12           v.                                             PREJUDICE MOTION TO
                                                            WITHDRAW AS COUNSEL
13     PLAYERS NETWORK, INC.,                               OF RECORD; AND
14                                 Defendant.           (2) GRANTING MOTION TO
                                                            EXTEND TIME TO
15                                                          RESPOND TO PENDING
                                                            MOTIONS
16
                                                    [ECF No. 63]
17
18         Presently before the Court is a request by Defendant Players Network, Inc.’s
19   counsel to withdraw from this matter and to extend the time for Players Network to
20   respond to two pending motions. (ECF No. 63.) Players Network is principally
21   represented by Barney C. Ales, Esq. of Barney C. Ales, Ltd. (Ales Decl. ¶ 2, ECF
22   No. 63-2.) Further, Mr. Ales located Guillermo Cabrera, Esq. of The Cabrera Firm,
23   A.P.C. to act as local counsel in the matter. (Id. ¶ 4.) Both counsel seek to withdraw.
24   (ECF No. 63.)
25         In support of the request, Mr. Ales states, “Recently a breakdown has occurred
26   in the attorney-client relationship between me and Players Network.” (Ales Decl.
27   ¶ 5.) And “because Mr. Cabrera’s agreement to act as local counsel in this case was
28   based on [Mr. Ales’s] relationship with him, Mr. Cabrera [is] not willing to continue

                                              –1–                                     18cv1745
 1   [to] act as counsel for Players Network in this case.” (Id. ¶ 6.) Mr. Ales submits that
 2   he “cannot reveal the specifics of the breakdown of the relationship with Players
 3   Network without revealing confidential information.” (Mem. 2, ECF No. 63-1.)
 4         Parties generally may plead and conduct their own cases personally. 28 U.S.C.
 5   § 1654. However, “[o]nly natural persons representing their individual interests in
 6   propria persona may appear in court without representation by an attorney.” Civ.
 7   L.R. 83.3(j). “All other parties, including corporations, partnerships and other legal
 8   entities, may appear in court only through an attorney permitted to practice pursuant
 9   to Civil Local Rule 83.3.” Id.; see also Rowland v. Cal. Men’s Colony, 506 U.S.
10   194, 201–02 (1993) (“It has been the law for the better part of two centuries . . . that
11   a corporation may appear in the federal courts only through licensed counsel[.]”);
12   United States v. High Country Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir.
13   1993) (affirming district court’s entry of default judgment against a corporation when
14   the corporation failed to retain counsel).
15         Here, Players Network’s counsel seek to withdraw themselves as counsel of
16   record for the corporation, which would leave Players Network without counsel. No
17   counsel has appeared on behalf of Players Network to remain in the event counsel
18   are permitted to withdraw, and there is no indication that retaining new counsel for
19   Players Network is imminent. Consequently, permitting this withdrawal would leave
20   Players Network, an “artificial” legal entity, proceeding without counsel in direct
21   contravention to this District’s Civil Local Rules. See Civ. L.R. 83.3(j); Rowland,
22   506 U.S. at 201–02.
23         In light of the foregoing, the Court DENIES WITHOUT PREJUDICE the
24   motion for leave to withdraw as counsel of record. (ECF No. 63.) If Players Network
25   is unable to retain new counsel in anticipation of counsel’s withdrawal within the
26   next thirty days, Mr. Ales and Mr. Cabrera may file a renewed motion no earlier
27   than January 21, 2020, to withdraw themselves as counsel of record. If a renewed
28   motion is filed, it should describe the ongoing efforts to seek new counsel in addition

                                                  –2–                                 18cv1745
 1   to the ongoing relationship with Players Network. In the event Players Network
 2   retains new counsel within the next thirty days, including local counsel if necessary,
 3   Mr. Ales and Mr. Cabrera may immediately seek leave to withdraw as counsel.
 4         In addition, having read and considered the moving papers, and good cause
 5   appearing, especially in light of Players Network’s need for new counsel, the Court
 6   GRANTS the request for an extension of time for Players Network to respond to
 7   Plaintiffs’ pending motions to dismiss and to compel (ECF Nos. 58, 59). Players
 8   Network shall respond to these motions no later than February 3, 2020. Any replies
 9   shall be filed no later than February 17, 2020.
10         IT IS SO ORDERED.
11
12   DATED: December 18, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              –3–                                    18cv1745
